Citation Nr: 1011457	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
foot disability, has been submitted and, if so, whether 
service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected right 
foot disability, has been submitted and, if so, whether 
service connection is warranted.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left foot 
disability, claimed as secondary to a service-connected right 
foot disability, has been submitted and, if so, whether 
service connection is warranted.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral heel 
spurs, claimed as secondary to a service-connected right foot 
disability, has been submitted and, if so, whether service 
connection is warranted.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and post-
traumatic stress disorder (PTSD), claimed as secondary to a 
service-connected right foot disability, has been submitted 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran had a hearing before 
the Board in October 2009 and the transcript is of record.

The RO declined reopening the Veteran's claims in a February 
2008.  In an October 2008 statement of the case (SOC), 
however, the RO apparently reopened the Veteran's bilateral 
knee claims and bone spurs claim and denied the claims on the 
merits.  The basis for the reopening is not clear.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims). Thus, 
the issues on appeal have been characterized as shown above.

The Board also finds noteworthy that the Veteran originally 
claimed service connection for an anxiety disorder, claimed 
as secondary to his service-connected right foot disability.  
His medical records, however, indicate psychiatric diagnoses 
including major depressive disorder (MDD), depression, and 
PTSD.  In February 2009, the United States Court of Appeals 
for Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim. The Court found that such 
an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) 
his mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Similarly, in this case, 
the Veteran filed a claim for an anxiety disorder related to 
his service-connected right foot disability and, therefore, 
the VA must consider any and all mental conditions reasonably 
supported in the record.  For these reasons, the issue has 
been appropriately recharacterized above.  

As will be discussed below, the Board finds sufficient 
evidence to reopen the claims in this case.  The merits of 
the service connection issues, however, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied a claim of 
entitlement to service connection for "knee pain" and 
"bone spurs" claimed as secondary to a service-connected 
right foot disability finding the disabilities claimed not 
attributable to his right foot disability or any other aspect 
of his military service.

2.  An unappealed January 2006 rating decision denied a claim 
of a psychiatric disorder and a left foot disorder both 
claimed as secondary to a service-connected right foot 
disability finding the disabilities claimed not attributable 
to his right foot disability or any other aspect of his 
military service.

3.  In regard to the Veteran's bilateral knees and bilateral 
heel spurs, evidence received since the July 2004 decision 
raises a reasonable possibility of substantiating the claims.

4.  In regard to the Veteran's psychiatric disability and 
left foot disability, evidence received since the January 
2006 decision raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the claims for 
entitlement to service connection for bilateral knee pain and 
bone spurs, both claimed as secondary to a service-connected 
right foot disability, is final, but evidence received since 
July 2004 in relation to these claims is new and material, 
and, therefore the claims may be reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1100 (2009).

2.  The January 2006 rating decision that denied the claims 
for entitlement to service connection for a psychiatric 
disorder and a left foot disorder, both claimed as secondary 
to a service-connected right foot disability, is final, but 
evidence received since January 2006 in relation to these 
claims is new and material, and, therefore the claims may be 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Veteran claims he has many other disabilities secondary 
to his service-connected right foot disability.  The Veteran 
injured his right foot in the military when he dropped an axe 
on his foot fracturing his foot and requiring in-service 
surgery where a pin was placed in his right foot.  He 
contends the trauma of the incident and ongoing pain since is 
responsible for his current psychiatric disabilities.  He 
further contends he walks with an abnormal gait due to his 
right foot disability, which caused disabilities to his 
bilateral knees, left foot and bilateral heels.

The Veteran's bilateral knees and bone spurs (heels) claims 
were denied in a July 2004 rating decision due to a lack of 
medical finding of any current diagnoses related to his right 
foot disability or any other incident of his military 
service.  The Veteran's claims involving his left foot and 
psychiatric disorder were denied in January 2006 based 
primarily on November 2005 examination opinions that did not 
definitively link the Veteran's disabilities to his right 
foot disability.  Rather the November 2005 left foot examiner 
found no such opinion could be rendered without resorting to 
mere speculation.  The November 2005 psychiatric examiner 
found the Veteran's diagnosis of major depressive disorder is 
less likely as not caused by or a result of the Veteran's 
service connected right foot. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence regarding his claims was 
received from the appellant within the appropriate appeal 
period.  Therefore, the July 2004 and January 2006 rating 
decisions are respectively final.

With regard to the knees and bone spurs claims, at the time 
of the July 2004 rating decision, the record included service 
treatment records, silent as to any heel or knee complaints, 
post-service VA outpatient treatment records mainly showing 
treatment of the Veteran's right foot with some complaints of 
knee pain. 

Potentially relevant evidence received since the July 2004 
decision includes VA outpatient treatment records through 
2009 showing treatment and diagnoses for various bilateral 
knee disabilities and bilateral calcaneal spurs, a November 
2008 VA examination opining the Veteran's bilateral knees and 
calcaneal spur are not likely related to his service-
connected right foot disability, a May 2009 VA opinion 
opining the Veteran's bilateral knees are likely related to 
his service-connected right foot disability and the Veteran's 
testimony before the Board in October 2009. 

With regard to the Veteran's left foot and psychiatric claim, 
at the time of the January 2006 decision, the record included 
service treatment records, silent for any complaints, 
treatment or diagnoses of any left foot or psychiatric 
disability, November 2005 VA examinations finding no 
definitive nexus of the Veteran's left foot strain or 
psychiatric disabilities to service, VA outpatient treatment 
records mainly showing treatment for the Veteran's right foot 
and psychiatric disabilities.

Potentially relevant evidence received since the January 2006 
decision include a November 2008 VA examination indicating 
the Veteran's left foot calcaneal spur is not likely related 
to his right foot disability, VA outpatient treatment records 
showing the Veteran compensates for his right foot disability 
by walking on the heel of his left foot, VA outpatient 
treatment and hospitalization records showing significant 
treatment and hospitalization for numerous psychiatric 
disabilities, at times, related to the Veteran's right foot 
pain and the Veteran's testimony before the Board in October 
2009. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, when the RO denied the Veteran's bilateral knee pain 
and bone spurs claims in July 2004 it was primarily due to a 
lack of competent evidence showing current disabilities 
related to his service-connected right foot.  The RO denied 
the Veteran's left foot and psychiatric claims in January 
2006 primarily because of a lack of persuasive and competent 
evidence definitively linking the Veteran's disabilities to 
his right foot disability or any other incident of his 
military service.  For evidence to be new and material here, 
then, it would have to show current diagnoses and a 
reasonable possibility of nexus between his bilateral knees, 
left foot, bilateral calcaneal spurs and psychiatric 
disabilities to his service-connected right foot disability 
or any other incident of his military service.

The new evidence significantly includes various medical 
opinions with regard to the Veteran's current diagnoses and 
the likely etiology of these diagnoses.  In November 2005 the 
Veteran was afforded orthopedic and psychiatric examinations 
associated with his claims.  The examiners diagnosed the 
Veteran with a left foot strain and major depressive disorder 
(MDD) by history respectively.  The psychiatric VA examiner 
also noted the Veteran's cocaine and alcohol dependence.  The 
left foot VA examiner merely indicated no connection could be 
made between the Veteran's left foot strain and his right 
foot disability without resorting to mere speculation.  The 
VA psychiatric examiner, in contrast, found it less likely as 
not that the Veteran's MDD was related to his service-
connected right foot condition mainly because the Veteran's 
right foot condition simply did not prevent the Veteran from 
living a reasonable quality of life.  At that time, no 
opinion or diagnosis was rendered with respect to bone spurs 
or bilateral knees.

The Veteran was afforded a VA examination in November 2008 
where the examiner found it less likely as not that the 
Veteran's bilateral knee disabilities and calcaneal spurs 
were related to his service-connected right foot because the 
disabilities were indicative of independent, direct trauma.  

In contrast, VA outpatient treatment records through 2009 
indicate the Veteran walks with a cane putting pressure on 
his heels, especially his left heel, due to his right foot 
disability.  VA outpatient treatment records also indicate 
significant amounts of psychiatric treatment and 
hospitalization relating the Veteran's disabilities, to 
include MDD and PTSD, to the Veteran's right foot pain and 
general medical condition.  In May 2009, a VA doctor 
indicated within the treatment records that the Veteran's 
right foot disability likely prematurely wore-out his 
bilateral knees.  

The Veteran testified during his hearing before the Board in 
October 2009 that his right foot disability was far more 
traumatic to him because it ended his military career 
prematurely.  He testified he wanted to be an infantryman, 
but could not realize his dream.  The Veteran further 
testified he was treated twice in the military for 
depression.  He further suffered chronic right foot pain, 
requiring him to walk with an abnormal gait causing undue 
stress on his knees, left foot, and bilateral heels. 

The Veteran's service treatment records do not confirm in-
service psychiatric treatment, but for purposes of 
consideration of reopening the claim here, the Board will 
presume the credibility of the Veteran's testimony.  See 
Justus, 3 Vet. App. 510 (when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed).

In short, although not dispositive, the new medical evidence 
raises a substantial possibility of substantiating the 
Veteran's claims and, therefore, may be reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Since the claims are being reopened, any 
deficiencies in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a left knee disability, 
claimed as secondary to a service-connected right foot 
disability, the claim is reopened, and, to that extent only, 
the appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for a right knee disability, 
claimed as secondary to a service-connected right foot 
disability, the claim is reopened, and, to that extent only, 
the appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for a left foot disability, 
claimed as secondary to a service-connected right foot 
disability, the claim is reopened, and, to that extent only, 
the appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for bilateral heel spurs, 
claimed as secondary to a service-connected right foot 
disability, the claim is reopened, and, to that extent only, 
the appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability, to 
include major depressive disorder and post-traumatic stress 
disorder (PTSD), claimed as secondary to a service-connected 
right foot disability, the claim is reopened, and, to that 
extent only, the appeal is granted.



REMAND

As indicated above, the Veteran alleges he currently has a 
psychiatric disorder and disabilities afflicting his 
bilateral knees, left foot, bilateral heels all attributable 
to his in-service right foot accident and residuals thereof. 

Specifically, the Veteran indicates his in-service accident 
where he dropped an ax on his right foot was traumatic for 
him because it took away his opportunity to be a career 
Veteran and serve as an infantryman, which is what he dreamed 
of doing.  He further alleges the residuals of his accident, 
to include extreme right foot pain, caused him to walk with 
an abnormal gait deteriorating his knees, heels and left foot 
after time.  He further testified during his hearing before 
the Board he cannot keep a job, and his overall pain has 
affected and aggravated his psychiatric disability.

The Veteran further testified during his hearing before the 
Board in October 2009 that due to his depressed mood in the 
military following his July 1982 accident, he was instructed 
to seek psychiatric treatment and did so on two occasions.  
The service treatment records, however, do not confirm any 
such treatment.  The RO should make efforts to obtain any in-
service mental hygiene records for this Veteran following his 
accident in July 1982, to the extent they exist.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (indicating that 
federal records are considered part of the record on appeal 
since they are within VA's constructive possession).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As described above, the claims folder currently contains 
numerous and conflicting medical opinions.  In November 2005, 
the Veteran was afforded VA examinations to ascertain if any 
of his claimed conditions could be attributed to his service-
connected right foot disability.  With respect to his left 
foot, the November 2005 examiner opined that an opinion could 
not be rendered without resorting to speculation.  The 
November 2005 psychiatric VA examiner, in contrast, opined 
that the Veteran's psychiatric disabilities were less likely 
as not caused or due to his service-connected right foot 
because the severity of the Veteran's right foot simply would 
not prevent him from leading a reasonably good quality of 
life.

The Veteran was also afforded a VA examination in November 
2008 where the examiner found the Veteran's bilateral knee 
disabilities and calcaneal spurs were not likely related to 
his service-connected right foot disability because the 
nature of the disabilities indicate direct, independent 
trauma.  

In contrast, VA outpatient treatment records suggest a 
relationship between the Veteran's disabilities and his right 
foot.  For example, VA outpatient treatment records from 
2007, notably March 2007, indicate the Veteran uses a cane 
with a limp, using especially his left heel to walk due to 
the tenderness of his right foot.  The Veteran is currently 
diagnosed with bilateral calcaneal spurs.  

VA outpatient treatment records also reflect various opinions 
with regard to etiology.  VA outpatient treatment records 
through 2009 show significant treatment and hospitalization 
for various psychiatric disabilities, to include MDD, PTSD 
and polysubstance abuse.  Within the treatment records, VA 
psychiatrists note the passing of the Veteran's grandmother 
who raised him in 2006, which had a significant impact on his 
mental health, as well as significant emphasis on the 
Veteran's right foot pain and general medical condition.  An 
October 2009 VA outpatient treatment record specifically 
indicates, "Pain related to foot injury continues to be the 
major contributing factor to [the Veteran's] mood and PTSD 
symptoms....." In contrast, other VA outpatient treatment 
records put more emphasis on the Veteran's grandmother's 
passing and polysubstance abuse as factors contributing to 
the Veteran's deteriorating mental health. 

With respect to the Veteran's bilateral knees, a May 2009 VA 
outpatient treatment record includes a VA doctor's notation 
opining that the Veteran's knees "prematurely worn-out, due 
to favoring the right foot."  This is in stark contrast to 
the November 2008 VA examiner's opinion finding the Veteran's 
bilateral knee disabilities reveal an independent, direct 
trauma.

In short, the medical evidence is ambiguous and insufficient 
to decide these claims on appeal.  VA examinations are 
necessary to resolve the conflicting medical opinions 
currently of record.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2009 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records 
from the VA Medical Center in Bay Pines, 
Florida and Haley, Florida from October 
2009 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Obtain the Veteran's mental hygiene 
records from the NPRC or any other 
appropriate agency for his claimed in-
service psychiatric treatment from July 
1982 to November 1982.  All efforts to 
obtain these records should be fully 
documented, and the agencies must provide 
a negative response if records are not 
available.

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for a VA psychiatric examination for the 
claimed psychiatric conditions, to include 
MDD and PTSD, to ascertain the Veteran's 
current psychiatric diagnoses, whether any 
of the diagnoses were caused or aggravated 
by his in-service right foot accident or 
related to his current right foot pain 
versus any non-service related stressor, 
such as the passing of his grandmother or 
his polysubstance abuse.  The opinion 
should specifically address and reconcile 
the conflicting opinions in the claims 
folder.  Specifically, the examiner should 
reconcile the November 2005 VA examiner's 
opinion with other outpatient treatment 
records relating the Veteran's psychiatric 
problems to his "general medical 
condition" or "right foot pain." 

The examiner must be provided the claims 
file and should indicate that a complete 
review has been made.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of MDD, 
depression, PTSD (i.e., were the verified 
in-service stressors sufficient to produce 
PTSD) or any other psychiatric diagnosis 
rendered, and, if so, is there a link 
between the current symptoms and the in-
service right foot accident, current right 
foot pain or stressors unrelated to his 
military service.

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

4.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for his 
claimed bilateral knees disabilities, 
bilateral heel spurs and left foot 
disability, all claimed as attributable to 
his service-connected right foot 
disability.  The examiner is asked to 
determine the extent and likely etiology 
of any orthopedic condition(s) found, 
specifically commenting on whether the 
Veteran's bilateral knee disabilities, 
bilateral heel spurs, or left foot 
disability were caused or aggravated by 
his service-connected right foot 
disability or any incident of his military 
service.

Pertinent documents in the claims folder 
must be reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

5.  After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


